DETAILED ACTION
Claims 20-23 and 26-36 are pending and under consideration on the merits. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/25/2022 has been entered.
Status of the Rejections
The 103 rejections are withdrawn and replaced with new rejections incorporating the teachings of new secondary references, Lentacker et al. and Dreis et al.
A new 112(a) rejection was necessitated by the amendment.  
Notice of Subject Matter Matter Free of the Prior Art
 Claims 20-23 and 26-36 as limited to the elected species of embolic material, lipiodol, and the elected species of anticancer agent, Adriamycin, is free of the prior art, which does not teach or suggest that the claimed invention as elected, wherein a volume ratio of the embolic material to the human serum albumin nanoparticles is 3:1 to 4:1 as recited by claim 1, nor that the use of such a ratio will result in an emulsion in which the HSA nanoparticles carrying Adriamycin are surrounded by lipiodol and have higher embolization effects and sustained release, compared to the use of ratios of 2:1 and 1:1, which resulted in an emulsion in which the lipiodol is surrounded by the HSA nanoparticles carrying Adriamycin as discussed in the submitted Kim affidavit at paragraph 6-3.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-23 and 26-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Base claim 20 along with claims 23, 26, 28, 31, and 33-35, have been amended to recite that the water soluble anticancer agent is positively charged.  Applicant pointed to Preparation Example 1 for support, the relevant portion of which reads as follows:

    PNG
    media_image1.png
    425
    1225
    media_image1.png
    Greyscale

While the foregoing passage does point out that the positively charged characteristics of Adriamycin allows for more effective carrying by the negatively charged human serum albumin due to the induction of electrostatic binding, this passage nowhere discusses or contemplates any positively charged water soluble anticancer agent other than Adriamycin, and therefore does not by itself support a limitation to the entire genus of positively charged water soluble anticancer agents.  Nor was the Office able to locate support for this amendment elsewhere in the specification.  Therefore, the claims prima facie comprise new matter.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 20, 22-23, 26-29, 31-34 are rejected under 35 U.S.C. 103 as unpatentable over Park et al. Abstract (Journal of the Korean Radiological Society 1996 36(3):315-323; of record) in view of Dreis et al. (International Journal of Pharmaceutics 31 (2007) 207-214; of record in IDS), Lohcharoenkal et al. (Biomed Research International Volume 2014, Article ID 180549)(of record), and Aoyama et al. (Cancer Chemother Pharmacol (1992) 31 (Suppl I)LS55-59; of record).   
As to claims 20, 22-23, 26-29, 31-34, Park discloses a method for hepatic arterial embolization comprising administering a composition comprising a mixture of lipiodol (the elected species of embolic material of claims 22 and 31 as well as a “computed tomography and X-ray contrast medium” of claim 28) and Adriamycin (the elected species of positively charged water soluble anticancer agent of claims 23 and 32) to a subject having a liver tumor (see English Abstract).  
Regarding claim 28, Park teaches that the Adriamycin is “mixed” with the lipiodol, such that Park implicitly discloses a step of mixing the Adriamycin with the lipiodol embolic material/contrast medium.  
As to claims 20, 22-23, and 26-27, Park does not further expressly disclose the presence of human serum albumin nanoparticles comprising the anticancer agent or that the composition is in the form of an emulsion as recited by claims 20 and 28, nor the ratio of embolic material of the HSA to embolic material (claim 20), nor the concentration of the anticancer agent (claims 26-27).  Nor does Park expressly disclose that a method of preparing the composition comprises adjusting the pH, titrating with a desolvation material, adding a particle stabilizing material, evaporating the desolvation material, or centrifuging the mixture as recited by claims 33-34.  
Dreis discloses that doxorubicin (“Adriamycin”) loaded onto human serum albumin nanoparticles as a drug carrier possessed enhanced anti-cancer activity relative to free doxorubicin solution as measured by cell viability of two different neuroblastoma cell lines (Abstract).  
Lohcharoenkal reviews the use of protein nanoparticles as drug delivery carriers for cancer therapy (Title and Abstract), and teaches that nanoparticle delivery systems offer distinct advantages for drug delivery, including that fact that the active can be released from the nanocarrier in a precise manner over time to maintain drug concentrations within a therapeutic window (paragraph bridging pages 1-2).  Lohcharoenkal further teaches that albumin suitable for use can be obtained from human serum albumin (paragraph 2 on page 2).  Lohcharoenkal further teaches that after nanoparticles are formed using coacervation/desolvation, they are crosslinked by agents such as glutaraldehyde in order to rigidize the particles which stabilizes them and reduces enzymatic degradation and drug release, that organic solvents such as acetone and ethanol are used as antisolvents (a “desolvation material” of claims 33-34), and also that the pH prior to desolvation is a critical factor determining the nanoparticle size, and that it is essential to keep the pH away from the pI of the protein to promote protein deaggregation (last paragraph of page 4 through second paragraph of page 5). Lohcharoenkal further teaches that it is essential to remove the crosslinkers because of their toxicity (page 5, 1st full paragraph) and further that it is essential to removal organic solvents from nanoparticles for the safe use of the particles, and that liquid can be removed from nanoparticles using centrifugation (page 6, 1st paragraph).  Lohcharoenkal also teaches evaporating solvents during nanoparticle formation and prior to centrifugation (page 6, 1st paragraph).  
Aoyama discloses a method of arterial embolization with an emulsion comprising lipiodol with epirubicin anticancer agent for the treatment of hepatocellular carcinoma (Title and Abstract).  Aoyama discloses that many drug delivery methods have been used for slow release of drugs and selective targeting of tumors, but especially suspensions and emulsions comprising lipiodol have yielded good clinical results (first paragraph of Discussion section on page S58).  
As to claims 20, 22-23, 26-28, 31-34, it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the method of Park by 1) incorporating human serum albumin nanoparticles as a carrier for the lipiodol anticancer agent, since Dreis demonstrates that the use of a human serum albumin carrier for Adriamycin significantly increases its anticancer activity, and 2) by administering the composition in the form of an emulsion, since Aoyama teaches that using a contrast medium comprising lipiodol in the form of an emulsion is notable for yielding good clinical effects, such that the skilled artisan would have been motivated to administered the Park composition comprising lipiodol in the form of an emulsion with a reasonable expectation of success, and 3) by selecting amounts of the embolic material, human serum albumin nanoparticles, and Adriamycin anticancer agent to be within the ranges of claims 26-27 and which result in the ratio range of claim 24, because said amounts are result effective variables that will affect their ability to serve their function in the composition (as a material to block a blood vessel, serve as a carrier for the anticancer agent, and kill cancerous cells).  Discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
As to claims 33-34, it further would have been prima facie obvious to preparing the composition comprises adjusting the pH, titrating with a desolvation material, adding a particle stabilizing material such as glutaraldehyde, evaporating the desolvation material, or centrifuging the mixture, because Lohcharoenkal, when discussing methods of forming protein nanoparticles for carrying anticancer agents, that it is important to adjust the pH to keep the pH away from the pI of the protein to promote protein deaggregation, as well as to use a desolvation material to precipitate the nanoparticles, to strengthen the particles via crosslinking through the addition of a particle stabilizing material, and to remove liquid phases from the nanoparticles such as by evaporation and centrifugation, such that the skilled artisan reasonably would have expected that such method steps could be used to prepare the Park nanoparticles.  Additionally, the Office notes that claims 33-34 essentially include product-by-process language inside of a method claim, and as such the patentability of the claims is determined by the structure produced by the process steps rather than the process steps themselves.  A product produced by the method of the prior art as combined supra and which is substantially the same as the product produced by the method steps of claims 33-34 therefore reads on the present claims regardless of whether it is produced by the same steps.   
Claims 21 and 29 are rejected under 35 U.S.C. 103 as unpatentable over the Park et al. Abstract (Journal of the Korean Radiological Society 1996 36(3):315-323; of record) in view of Dreis et al. (International Journal of Pharmaceutics 31 (2007) 207-214; of record in IDS), and Lohcharoenkal et al. (Biomed Research International Volume 2014, Article ID 180549) as applied to claims 20, 22-23, 26-28, 31-34 above, and further in view of Lentacker et al. (Molecular Therapy, 2010, pp.101-108, Vol. 18, No. 1; of record in IDS). 
The teachings of Park, Dreis, and Lohcharoenkal are relied upon as discussed above, but they do not further expressly disclose that the composition comprises microbubbles bound to the HSA nanoparticles.
Lentacker discloses microbubbles comprising doxorubicin (i.e., Adriamycin, the elected species of anti-cancer agent), and discloses that, when exposed to ultrasound, such microbubbles show enhanced killing of tumor cells (see Abstract and Discussion section).
As to claims 21 and 29, it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the method of Park, Dreis, and Lohcharoenkal as combined supra by incorporating microbubbles loaded with doxorubicin as taught by Lantacker, since Lantacker teaches that the use of such microbubbles will enhance the anticancer activity of the Adriamycin, which is the same purpose of the doxorubicin-containing HSA nanoparticles as taught by Dreis.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).  MPEP 2144.06 I. 
Claim 30 is rejected under 35 U.S.C. 103 as unpatentable over the Park et al. Abstract (Journal of the Korean Radiological Society 1996 36(3):315-323; of record) in view of Dreis et al. (International Journal of Pharmaceutics 31 (2007) 207-214; of record in IDS), and Lohcharoenkal et al. (Biomed Research International Volume 2014, Article ID 180549) as applied to claims 20, 22-23, 26-28, 31-34 above, and further in view of Reb et al. (US Pat. Pub. 2013/0252900; of record).
The teachings of Park, Dreis, and Lohcharoenkal are relied upon as discussed above, but they do not further expressly disclose that the computed tomography and X-ray medium comprises iopamidol or Pamiray.
Reb discloses methods of embolization in a subject (paragraph 11) such as for the treatment of hepatic tumors (paragraph 193-203), the method involving the injection of a radiopaque contrast to confirm successful occlusion of an artery (paragraph 199), wherein the radiopaque contrast may be iopamidol (paragraph 226).  
It would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the method of Park, Dreis, and Lohcharoenkal as combined supra by incorporating iopamidol as a contrast medium, since Reb expressly teaches that iopamidol is a suitable type of contrast medium for use in methods of embolization in order to verify that occlusion of an artery has occurred.  Such a modification is merely the combining of known prior art elements according to known methods to produce predictable results, which is prima facie obvious.  MPEP 2143.  
Claim 35 is rejected under 35 U.S.C. 103 as unpatentable over Park et al. Abstract (Journal of the Korean Radiological Society 1996 36(3):315-323; of record) in view of Dreis et al. (International Journal of Pharmaceutics 31 (2007) 207-214; of record in IDS), Lohcharoenkal et al. (Biomed Research International Volume 2014, Article ID 180549)(of record), and Aoyama et al. (Cancer Chemother Pharmacol (1992) 31 (Suppl I)LS55-59) as applied to claims 20, 22-23, 26-29, 31-34 above, and further in view of Kawakishi (Agric. Biol. Chem., 47 (9), 2071-2076 (1983); of record.
The teachings of Park, Dreis, Lohcharoenkal, and Aoyama are relied upon as discussed above, but they do not further expressly disclose that the particle stabilizing material is 2-imino-thiazolidine.
Kawakishi discloses that the oxidative scission of a cystine disulfide bond in proteins produces 2-amino-2-thiazoline-4-carboxylic acid (“2-imino-thiazolidine”) as a product (see Abstract).  The skilled artisan in the art of protein chemistry, therefore, would recognize that this compound can be used in the reverse reduction reaction to form a disulfide bond in proteins, such that the skilled artisan would have found it prima facie obvious to use 2-imino-thiazolidine as a crosslinking agent instead of the glutaraldehyde cross linker taught by Lohcharoenkal, to stabilize the albumin nanoparticles via introduction of a disulfide bond as taught by Lohcharoenkal.  Such a modification is merely the substitution of one known prior art element for another according to known methods to achieve predictable results, which is prima facie obvious.  MPEP 2143.  
Claim 36 is rejected under 35 U.S.C. 103 as unpatentable over Park et al. Abstract (Journal of the Korean Radiological Society 1996 36(3):315-323; of record) in view of Dreis et al. (International Journal of Pharmaceutics 31 (2007) 207-214; of record in IDS), Lohcharoenkal et al. (Biomed Research International Volume 2014, Article ID 180549)(of record), and Aoyama et al. (Cancer Chemother Pharmacol (1992) 31 (Suppl I)LS55-59)  as applied to claims 20, 22-23, 26-29, 31-34 above, and further in view of JP2015526510 as evidenced by the English Abstract thereof (of record in IDS).
The teachings of Park, Dreis, Lohcharoenkal, and Aoyama are relied upon as discussed above, but they do not further expressly disclose that the nanoparticles are powder-type prepared by lyophilization.
JP2015526510 discloses a method for preparing microparticles for emboli procedures, and to which a drug containing carrier is bound (see Title). The method comprises lyophilizing the particles with a protectant in order to generate a stable storage form of the particles (Abstract).
It would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the method of Park, Dreis, Lohcharoenkal, and Aoyama as combined supra by lyophilizing the particles with a protectant, since  JP2015526510  expressly teaches that doing so is advantageous because it will  generate a form of the  
Response to Applicant’s Arguments
Applicant’s arguments will be addressed to the extent they may be relevant to the new grounds of rejection.
Applicant’s arguments regarding Xin are moot since the new grounds of rejection do not rely on this reference.
Applicant’s arguments regarding Kim are moot since the new grounds of rejection do not rely on this reference.
Applicant argues that none of the cited references discuss loading of a positively charged water soluble anticancer agents such as doxorubicin in HSA nanoparticles.
In response, the new grounds of rejection rely on Dreis, which expressly discloses loading doxorubicin (“Adriamycin”) onto human serum albumin nanoparticles as a drug carrier to enable enhanced anti-cancer activity relative to free doxorubicin solution as discussed in the rejection.
Applicant argues for unexpected results of the claimed composition.  Applicant has submitted the Kim declaration, which asserts that wherein a volume ratio of the embolic material to the human serum albumin nanoparticles is 3:1 to 4:1 as recited by claim 1, an emulsion results in which the HSA nanoparticles carrying Adriamycin are surrounded by lipiodol and have higher embolization effects and sustained release, compared to the use of ratios of 2:1 and 1:1, which resulted in an emulsion in which the lipiodol is surrounded by the HSA nanoparticles carrying Adriamycin.  
In response, whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.). 
Here, the evidence discussed in the Kim declaration relates to a composition comprising lipiodol as the embolic material and doxorubicin as the active ingredient, but the claims are not so limited, and encompass the use of ANY embolic material and ANY positively charged water soluble anticancer agent, and it is unknown whether the results described in the declaration would extend to other combinations of embolic material and anticancer agent that are within the scope of the claims.  Therefore, the evidence is not viewed as commensurate in scope with the claims based upon the evidence currently of record.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAREN GOTFREDSON whose telephone number is (571)270-3468.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 5712720827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GAREN GOTFREDSON/Examiner, Art Unit 1619                                                                                                                                                                                                        

 
 

/Patricia Duffy/Primary Examiner, Art Unit 1645